DETAILED ACTION
Reply Under 37 CFR 1.111
The Amendments and Applicant Arguments submitted on 02/23/2021 have been received and its contents have been carefully considered.  
Claims 1-7 are pending in this application.  Claim 1, as currently amended, is presented for examination.  Claims 2-7, as previously submitted, are now presented again for examination.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,423,196 (Patent 196). Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope. 
For example, Claim 1 in Patent 196 claims “wherein a support member that is connected to an end of the first frame and an end of the second frame, continuously supports the curved portion while the first body and the second body rotate.”  This mostly functional limitation is not patentably distinct from Claim 1 of the instant application which claims “wherein when the first body and the second body are in the unfolded position, a portion of the first body and a .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verschoor et al. (US Publication 2013/0037228) in view of Misawa (US Publication 2006/0050169). 
In re Claim 1, Verschoor discloses a foldable device comprising: a first body 38 and a second body 39; and a flexible display 37 comprising a first part sliding on the first body, a second part fixed to the second body; wherein each of the first body and the second body are configured to move between a folded position and an unfolded position, wherein when the first body and the second body are in the unfolded position, 
In re Claim 2, Verschoor discloses wherein the first part 37 is configured to move in a longitudinal direction of the flexible display with respect to the first body 38 in response to the first body 38 and the second body 39 moving between the folded position and the unfolded position.
In re Claim 3, Verschoor discloses wherein the first body 38 and the second body 39 are configured to be maintained at a predetermined angle between the folded position and the unfolded position with each other (e.g. 180 degrees as is shown in Figure 9c). 
In re Claim 7, Verschoor discloses wherein the first body 38 is configured to pivot about a first axis (See Figures 8a-10c) to transition between the folded position and the unfolded position, wherein the second body 39 is configured to pivot about a second axis (See Figures 8a-10c) to transition between the folded position and the unfolded position, and wherein the first axis and the second axis are spaced apart.
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that the obvious type double patenting rejection was not proper. See Applicant’s Arguments, pp. 5-6.  I respectfully disagree.  Please see the double patenting rejection above. 
Applicant further maintains that the current amendments to Claim 1 overcome the prior art rejections in the previous office action.  Applicant’s Arguments, pp. 6-7.  I respectfully disagree.  As noted above in the rejections, Verschoor clearly discloses a portion (38a or 41a) of the first body and a portion (39a or 42a) of the second body are in close contact by facing each other and maintain a posture.  See for example, Verschoor, Figures 9a-9c.  Therefore, in the examiner’s opinion Claim 1, and the noted associated dependent Claims, are still not patentable in light of Verschoor in view of Masawa.  

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific limitations of “a facing arm provided on one of the first body and the second body, the facing arm comprising a facing portion; and an elastic arm provided on the other of the first body and the second body, the elastic arm comprising a first contact portion configured to contact the facing portion in response to the first body and the second body being in the unfolded position” in Claim 4 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Verschoor et al. (US Publication 2013/0037228) discloses a foldable device comprising: a first body 38 and a second body 39; and a flexible display 
Misawa (US Publication 2006/0050169) discloses an elastic material 221 as a portion of a first body 121.  However, Misawa does not disclose a facing arm provided on one of the first body and the second body, the facing arm comprising a facing portion; and an elastic arm provided on the other of the first body and the second body, the elastic arm comprising a first contact portion configured to contact the facing portion in response to the first body and the second body being in the unfolded position.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/           Primary Examiner, Art Unit 2841